Citation Nr: 0006623	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-20 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to March 
1975.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1999, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, confirmed and continued the veteran's 50 
percent rating for PTSD.  Thereafter, the case was returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD, manifested primarily by a depressed 
mood, a constricted affect, suicidal thoughts, and 
irritability, causes difficulty adapting to stress and 
difficulty maintaining relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1 - 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard, where 
(as here) entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD when 
there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The evidence, dated from June 1996 to November 1998, shows 
that the veteran was followed in the Mental Health Clinic, in 
part, for PTSD.  It also shows that from October to December 
1998, he was hospitalized, in part, for that disorder, and 
that in May 1997 and October 1999, he was examined by VA to 
determine the extent of his PTSD.  The associated records 
reveal that the primary manifestations of that disorder were 
a depressed mood, a constricted affect, suicidal thoughts, 
and irritability, and there was evidence in October 1998 of 
self-mutilating scratches.  There was also evidence that PTSD 
caused the veteran difficulty in adapting to stress and 
difficulty in maintaining relationships.  

From June 1996 to October 1999, the veteran's global 
assessment of functioning score ranged from 30 to 60.  (Note: 
GAF is global assessment of functioning which under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  32 
(4th ed. 1994) [DSM-IV] reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.)  Although the report of the October 1999, VA 
examination shows a "current" GAF of 55, the examiner 
estimated the GAF during the previous year to be 41.  Indeed, 
the majority of the GAF scores during the appellate period 
were 50 or below.  

A GAF of 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job).  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996)).  A 55-60 GAF rating 
indicates moderate difficulty in social, occupational, or 
school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Although the evidence is generally negative for obsessional 
rituals, illogical speech, panic attacks, spatial 
disorientation, or neglect of personal appearance, and the 
veteran's impulses are currently controlled by medication, 
the manifestations of the veteran's PTSD more nearly reflect 
the criteria for a 70 percent schedular rating.  At the very 
least, the evidence is in equipoise, that is, the evidence 
which supports the higher rating is at least equal to that 
which supports the lower rating.  In such situations, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular rating, however, the 
foregoing records and reports are generally negative for 
evidence of gross impairment in the veteran's thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, there is no schedular 
basis for a rating in excess of 70 percent for PTSD.

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

While the veteran states that his PTSD interferes with his 
job performance, he has not provided any medical or 
employment documents of work missed or of termination from 
employment due to that disorder.  Rather, evidence from a 
recent employer shows that he abandoned his job due to 
unspecified reasons.  Although the veteran was hospitalized 
on 3 occasions in late 1998, in part, for PTSD, there is no 
evidence of any hospitalization for PTSD during the past year 
or otherwise during the appellate period.  In essence, the 
record shows that the manifestations of that disability are 
those contemplated by the 70 percent evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.



ORDER

A rating of 70 percent for PTSD is granted, subject to the 
law and regulations governing the award of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

